Order entered September 30, 2019




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                           No. 05-19-00714-CV

                            IN THE INTEREST OF I.H.J., A CHILD

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-18-11128

                                               ORDER
       Before the Court is appellant’s “Agreed Motion for Continuance” which the Court

construes as a motion for an extension of time to file his amended brief. We GRANT the

motion. We ORDER the amended brief tendered to this Court by appellant on September 16,

2019 filed as of the date of this order.


                                                          /s/   ERIN A. NOWELL
                                                                JUSTICE